UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CRICKET D. KNEECE,
Plaintiff-Appellant,

v.
                                                                      No. 96-1977
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
Henry M. Herlong, Jr., District Judge.
(CA-94-2309)

Submitted: March 18, 1997

Decided: June 2, 1997

Before WILKINS and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Mary J. Wiesen-Kosinski, Aiken, South Carolina, for Appellant.
Frank W. Hunger, Assistant Attorney General, J. Rene Josey, United
States Attorney, Mary Ann Sloan, Acting Chief Counsel, Region IV,
Mack A. Davis, Acting Deputy Chief Counsel, Ronald L. Paxton,
Assistant Regional Counsel, Renata Turner, Assistant Regional Coun-
sel, Office of General Counsel, SOCIAL SECURITY ADMINIS-
TRATION, Atlanta, Georgia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Cricket D. Kneece filed an application for Supplemental Security
Income in March 1992, alleging disability due to a mental condition
commencing in 1971, the year she was born. After a hearing, the
Administrative Law Judge (ALJ) decided that Kneece was not dis-
abled under the Social Security Act because she is able to perform her
past relevant work and has the functional capacity to perform at least
some repetitive and routine work. The Appeals Council denied
Kneece's request for review. The ALJ's decision then became the
Secretary's final decision.

Kneece filed a complaint in the district court challenging the final
decision of the Secretary. The magistrate judge recommended affirm-
ing the Secretary's determination and the district court adopted the
magistrate's report and recommendation. Kneece appealed.

We review the Secretary's final decision to determine whether it is
supported by substantial evidence and whether the correct law was
applied. See 42 U.S.C.A. § 405(g) (West Supp. 1996); Hays v.
Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Kneece claims that
substantial evidence does not support the ALJ's finding that her psy-
chological problems are not disabling. There was evidence in the
record suggesting that Kneece suffers psychological problems which
have made it difficult for her to hold a job. However, there was also
evidence that Kneece functioned well in a group home for unwed
mothers, that she had some work experience, and that she believed
she could care for an infant child. The ALJ thoroughly evaluated the
evidence and gave specific reasons for her determination. See
Hammond v. Heckler, 765 F.2d 424, 426 (4th Cir. 1985). Because we
conclude that the Secretary's decision is supported by substantial evi-
dence and was based on the correct legal standards, we will not dis-
turb that decision. Hays, 907 F.2d at 1456.

                    2
Accordingly, we affirm the district court's judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3